DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 40,42,54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-39,41,43-53 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
In the current application, there is only disclosure of four chemical species within the enormous genus of claim 38 where compounds contain 1,2 diol or 1,3 diol group (PVA) acetalised with a radiopaque species.

            The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (ie. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  
The claims are drawn to a hydrogel comprising 1,2-diol or 1,3-diol groups acetalised with a radiopaque species the radiopaque species comprising one or more covalently bound radiopaque halogens being coupled to the polymer through a cyclic acetal group.
The disclosure presents only four compounds that are encompassed by the subgenus of claim 38. The two species were prepared from crosslinked PVA which was acetalised with 2,3,5-triiodobenzaldehyde, 2-(2,4,6-tiiodophenoxy)aldehyde, 1-(2,2-dimethoxyethoxymethyl)-2,3,5-triiodo-benzene and 2,3,4,6 tetraiodobenzaldehyde producing PVA acetalised by iondinated benzene, two structures of which are shown below:

    PNG
    media_image1.png
    207
    183
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    262
    media_image2.png
    Greyscale
. 
See examples 5-9 of specification. The claims lack written description because the genus/subgenus of compounds of claim 38 has substantial variance while the specification lacks sufficient variety of species to reflect the variance within the genus. The four species only show variety for the variable X (presented in claim 50) being an iodinated benzene.  Additionally, the claims lack written description because of the lack of common structural attributes of the claimed genus/subgenus, combined with a lack of correlation between structure and function. The specification does not tell one of ordinary skill what structural variation is permitted to achieve the alleged biological effect and efficacy of being radiopaque (as recited in claim 38).
There is substantial variation within the claims in that the claims include any polymer containing a 1,2 or 1,3 diol which is acetalised with any kind of group which contains radiopaque halogens. Another way to describe the scope is that the claims include any polymer containing an acetyl group and a halogen which is radiopaque such as iodine. There is enormous structural variation possible within the huge scope presented in the claims and applicant’s assumption that structurally different compounds described in the claims will work the same way is scientifically unreasonable.  It is not possible for one of ordinary skill in the art to extrapolate, from the limited data in the specification, the basic structural features required in the compounds for the claimed activity. 
In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). 
In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).  A need for greater disclosure derives from the fact it is not obvious from the disclosure of one species, what other species will work. Generally speaking, then, the Courts recognize that predictability in chemical arts is low enough to require a highly detailed disclosure.  Unpredictability arises in chemical arts because subtle changes in molecular structure may greatly impact a compound's structure-activity relationship, pharmacologic activity, and/or biologic profile.  In drug development, the skilled artisan would not be able to easily extrapolate the biological activity from a single example or limited disclosure without more instruction.  These considerations support a requirement for a disclosure with a high level of detail.
In conclusion:  (i) substantial structural variation exists in the genus/subgenus embraced by the claims; (ii) disclosure of species supporting genus and subgenus is limited to four compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification does not describe in sufficient detail the genus of compounds in the claims and how to make them and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39,41,43-53 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With regard to claim 38, which recites a hydrogel comprising 1,2-diol or 1,3-diol groups acetalised with a radiopaque species which is coupled to a polymer through a cyclic acetal, essentially the claim is claiming a product produced from a reaction mixture. The scope of these ingredients is enormous and one of ordinary skill would not be appraised of what particular macromer results from the combination of elements that are reacted generically. The problem is an actual structure of the compound or even a name of the compound produced is not recited within the claim, rendering the scope of protection sought unascertainable. The claim is drawn to a hydrogel, thus the ingredients within the hydrogel should be positively recited such that one of ordinary skill could ascertain the scope of the claim. Claims 39,41,43-53 and 57 incorporate the indefiniteness of claim 38 and are therefore also considered indefinite.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-39,41,43-44,46-53 and 57 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP 2003-527402A, ‘402 from hereon. Machine English translation provided by examiner, all citations are for the English translation.
‘402 discloses hydrogel compositions for embolization comprising microspheres (size 10-2000 microns, same as claim 47) in which the polymers that make the microspheres are of the following formula comprising cyclic acetals:

    PNG
    media_image3.png
    394
    624
    media_image3.png
    Greyscale

, the formula above could be substituted by aryl group for R3 and the reference notes iodine can be substituted anywhere into the macromer. See entire disclosure, especially claims, [0067]-[00689],[0110]. Regarding claim 41 which recites a product by process limitation, since the polymer of ‘402 is within the scope of the claims the method to make it does not lead to a patentable difference as the claims are drawn to a product and not a method of manufacture. Applicants should distinguish the claims by polymeric formula and not methods of making. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The microsphere hydrogel could further comprise therapeutic agents meeting the limitation of claim 52. See claims and [0133]. Regarding claims 48,49 and 53, which recite properties on radiopacity, charge at physiological pH and elution of therapeutic electrostatically, it follows that since the composition is the same it will feature the same properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 38-39,41,43-44,46-47,49-53 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-527402A, ‘402 from hereon, as applied to claims above. Machine English translation provided by examiner, all citations are for the English translation.
‘402 is cited above. Regarding claims 45, ‘402 is silent with respect to concentration of iodine in the hydrogel. However the preparation of copolymer hydrogel compositions having variable amount of monomer with varying amount of iodine is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-39,41,43-53 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,895,452. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims microspheres and compositions thereof comprising crosslinked polymeric diols acetalised with radiopaque iodines. The structures are not exactly the same but they clearly overlap in scope in that the same PVA polymers claimed are within the scope of the patented claims, rendering them patentably indistinct. The only difference is the pending claims recite a property of the iodine content per milliliter of fully hydrated microspheres when measure at packed volume. However since the microspheres are the same they will feature the same properties. 
Claims 38-39,41,43-53 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,098,972. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims microspheres and compositions thereof comprising crosslinked PVA acetalised with radiopaque iodines. The primary difference between the two is the pending claims recite a property of the iodine content per milliliter of fully hydrated microspheres when measure at packed volume. However since the microspheres are the same they will feature the same properties.
Claims 38-39,41,43-53 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,556,022. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims microspheres, compositions and methods thereof comprising crosslinked PVA acetalised with radiopaque iodines. The only difference is the pending claims recite a property of the iodine content per milliliter of fully hydrated microspheres when measure at packed volume. However since the microspheres are the same they will feature the same properties.
Claim 38-39,41,43-53 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Patent No. 10,350,295. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims microspheres, compositions and methods thereof comprising crosslinked PVA acetalised with radiopaque iodines. The only difference is the pending claims recite a property of the iodine content per milliliter of fully hydrated microspheres when measure at packed volume. However since the microspheres are the same they will feature the same properties.
Claim 38-39,41,43-53 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of Patent No. 10,568,967. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims crosslinked PVA acetalised with radiopaque iodines. The primary difference is that the claims of ‘967 are drawn to just the polymer while the pending claims are drawn to a composition comprising the polymer. Therefore one of ordinary skill practicing the claims of the instant claims will be in possession of the polymer claimed in ‘967. The only other difference is the pending claims recite a property of the iodine content per milliliter of fully hydrated microspheres when measure at packed volume. However since the microspheres are the same they will feature the same properties.
Claims 38-39,41,43-53 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent No. 10,925,979. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct.
Claims 38-39,41,43-53 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Patent No. 10,925,979. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618